Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blodgett US publication no. 2013/0272075 (Hereinafter Blodgett).
2.	In regard to claim 1, Blodgett teaches:
 A memory device comprising: 
an address buffer configured to store a plurality of bits of a received address; 
(Figure 6, ref. (36) & (38) and section [0042] in Blodgett)
a first non-volatile memory configured to store a plurality of bits of a failed address; 
(Figure 6, ref. (64) & (65) and section [0042] in Blodgett)
a plurality of first logic circuits, which are each configured to compare one bit of the received address stored in the address buffer with a corresponding bit of the failed address stored in the first non-volatile memory; 
(Figure 6, ref. (66) & (67) and section [0042] in Blodgett)
a first selector configured to output a selected one of two output values from two of the first logic circuits, among the first logic circuits, in response to a selection signal; 
(Figure 7, ref. (70) & (72) and section [0046] in Blodgett)
a second logic circuit configured to output an address matching signal based on the selected output value, and output values of remaining first logic circuits, except for the two of the first logic circuits; 
(Figure 7, ref. (70) & (72) and section [0046] in Blodgett)
a second non-volatile memory configured to store an address bit value corresponding to the selection signal; 
(Figure 7, ref. (70) & (72) and section [0046] in Blodgett)
a second selector configured to output one bit of address bits, corresponding to the two of the first logic circuits, in response to a true or inverted version of the selection signal; and 
(Figure 7, ref. (70) & (72) and section [0046] in Blodgett)
a third logic circuit configured to perform an AND operation on the address matching signal and an output value of the second selector.
(Figure 7, ref. “AND” and section [0046] in Blodgett)
2.	In regard to claim 2, Blodgett teaches:
The memory device according to claim 1, wherein the received address is a row address or a column address.
(Figure 6, ref. (36) & (38) and section [0042] in Blodgett)

The memory device according to claim 1, wherein each of the first logic circuits is configured to perform an XNOR operation; and wherein the second logic circuit performs an AND operation.
(Figure 7, ref. “AND” and section [0046] in Blodgett)
4.	In regard to claim 4, Blodgett teaches:
The memory device according to claim 1, wherein each of the first logic circuits is configured to perform an XOR operation; and wherein the second logic circuit performs a NAND operation.
(Figure 7, ref. “XOR” and section [0046] in Blodgett)
5.	In regard to claim 5, Blodgett teaches:
The memory device according to claim 1, wherein the received address is a 16-bit row address; and 
wherein each of the first selector and the second selector receives a first address bit and a sixteenth address bit, among the address bits of the row address.
(Figure 7, and section [0046] in Blodgett)
6.	In regard to claim 6, Blodgett teaches:
The memory device according to claim 5, wherein the second non-volatile memory stores a bit value of the sixteenth address bit.
(Figure 7, and section [0046] in Blodgett)
7.	In regard to claim 7, Blodgett teaches:
The memory device according to claim 5, wherein each of the first non-volatile memory and the second non-volatile memory comprises at least one fuse.
(Figure 6, ref. (65) and section [0042] in Blodgett)
8.	In regard to claim 8, Blodgett teaches:
The memory device according to claim 5, wherein the first non-volatile memory stores mapping information about a logical address and a physical address that corresponds to the logical address; and wherein a bit type of addresses and the number of addresses, corresponding to the mapping information, are variable.
(Figure 6, ref. (48) & (50) and section [0042] in Blodgett)
9.	Claims 9-16 are rejected for the same reasons as per claims 1-8.
10.	In regard to claim 17, Blodgett teaches:
A repair method of a memory device, comprising: 
(Figure 7 in Blodgett)
receiving an address; 
(Figure 7, and section [0046] in Blodgett)
determining a repair unit using at least one address bit to be ignored in a repair operation, among address bits of the received address; 
(Figure 7, ref. (70) & (72) and section [0046] in Blodgett)
comparing the received address with a stored failed address; and 
(Figure 7, and sections [0046]-[0047] in Blodgett)
when the received address corresponds to the stored failed address, accessing a redundancy cell array with the repair unit in response to the address.
(Figure 7, and sections [0046]-[0047] in Blodgett)
11.		In regard to claim 18, Blodgett teaches:
The repair method according to claim 17, further comprising storing mapping information about a logical address and a physical address, corresponding to the address in a test operation, in a non-volatile memory.
(Figure 6 and section [0042] in Blodgett)

The repair method according to claim 17, wherein the determining the repair unit comprises determining a type of address bits and the number of address bits in the repair operation.
(Figure 7, and sections [0046]-[0047] in Blodgett)
13.		In regard to claim 20, Blodgett teaches:
The repair method according to claim 17, further comprising: 
storing repair mapping information about redundancy cells; and 
repairing normal cells with the redundancy cells using the repair mapping information; and 
wherein a memory cell area corresponding to the repair mapping information is variable.
(Figure 6, ref. (64) & (65) and section [0042] in Blodgett)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112